Title: To Thomas Jefferson from Charles Thomson, 9 March 1782
From: Thomson, Charles
To: Jefferson, Thomas


        
          Dear Sir
          Philadelphia March 9. 1782
        
        I received the letter which you did me the honor to write on the 20 of December last, and immediately waited on Mr. Marbois who informs me that he has not received the Answers you refer to.
        I am ashamed to acknowledge that I am as ignorant as you declare yourself to be of the particular duties of a counsellor of the American philosophical society, although I have been honored with that appointment.
        With regard to the institution of the society I can inform you that it has for its object the improvement of useful knowledge more particularly what relates to this new world. It comprehends the whole circle of arts, science and discoveries especially in the natural world and therefore I am presuaded your answers to Mr. Marbois queries will be an acceptable present.
        This Country opens to the philosophic view an extensive, rich and unexplored field. It abounds in roots, plants, trees and minerals, to the virtues and uses of which we are yet strangers. What the soil is capable of producing can only be guessed at and known by experiment. Reasoning from Analogy we may suppose that all the rich productions of Asia may in time be transplanted hither. Agriculture is in its infancy. The human mind seems just awakening from a long stupor of many ages to the discovery of useful Arts and inventions. Our governments are yet unformed and capable of great improvements in police, finance and commerce. The history, manners and customs of the Aborigines are but little known. These and a thousand other subjects which will readily suggest themselves open an inexhaustible mine to men of a contemplative and philosophical turn. And therefore though I regret your retiring from the busy anxious scenes of politics, yet I congratulate posterity  on the Advantages they may derive from your philosophical researches. I am with sincere esteem and Affection Your Most obedient and Most humble Servt.,
        
          Chas. Thomson
        
      